Citation Nr: 0716771	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from August 1969 to January 
1972.

The veteran's appeal as to the issues listed above arose from 
an April 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
denied the veteran's claim for service connection for post-
traumatic stress disorder (PTSD).  In the Statement of the 
Case, dated in October 2005, the RO recharacterized the issue 
to include "a psychiatric disorder."  Given the special 
provisions pertaining to development and adjudication of PTSD 
claims, and other considerations, the Board has determined 
that the issues are more accurately characterized as stated 
on the cover page of this Remand.  See 38 C.F.R. § 3.304(f) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claim for an acquired psychiatric disorder 
(other than PTSD), the veteran has reported that he 
experienced psychotic symptoms during service that included 
visual and auditory hallucinations.  See August 2004 VA 
psychological assessment.  He also reported that he received 
post-service treatment for psychiatric symptoms as early as 
1975.  Id.  More specifically, in a claim form (VA Form 21-
526), received in August 2004, the veteran indicated that 
that he received treatment for psychiatric symptoms at a 
facility identified as "Court Street" in Boston, 
Massachusetts, in 1975.  

The veteran has also asserted that he received treatment for 
psychiatric symptoms at a VA facility in Jamaica Plains, 
Massachusetts, in 1988.  See veteran's letter, received in 
July 2003; transcript of hearing, held in April 2006.  These 
treatment reports are not currently associated with the 
claims file.  On remand, an attempt should be made to obtain 
them.  See 38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995).  

With regard to the claim for PTSD, the veteran asserts that 
he has PTSD due to participation in combat during service in 
Vietnam.  He has identified his base during his service in 
Vietnam as being at Long Binh.  See veteran's claim form (VA 
Form 21-526), received in August 2004.  The veteran's service 
records include his discharge, which indicates that his 
military occupation specialty was "personnel specialist."  
The veteran's personnel file (DA Form 20) includes a notation 
under "Foreign Service" which indicates that he served in 
the Republic of Vietnam from June 2, 1970 to April 2, 1972.  
The dates for service in Vietnam under "Record of 
Assignments" are significantly different, i.e., June 7, 1970 
to January 7, 1972.  During his period of service in Vietnam, 
his principal duties are listed as records clerk, clerk 
typist, and personnel management specialist, and his unit is 
listed as "HHC, 92d Engr Bn (Const) USARPAC."

A review of the veteran's service records indicates that he 
is currently not shown to have received commendations or 
awards that warrant the conclusion that he participated in 
combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 
(2000); VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  Absent 
participation in combat (which is not shown here, but 
hypothetically could be shown in the future), a grant of 
service connection may only be based on credible supporting 
evidence of a verified stressor.  See 38 C.F.R. § 3.304(f).  

A review of the transcript of his hearing, held in April 
2006, and an August 2004 VA psychological assessment, shows 
that he has reported the following stressors: 1) between 
December 1970 and January 1971, he was in firefights with 
Viet Cong, North Vietnamese, and/or Chinese forces at Long 
Binh, and in Cambodia; 2) between December 1970 and January 
1971, he was in a firefight in a small village at "two 
lock" (Tu Loc?), about 10 miles southeast of Long Binh; 3) 
he participated in approximately 15 battles "in the woods 
around his camp"; 4) he was attacked by a lone Vietnamese 
with a bayonet while picking up documents at the American 
Embassy, during which time the veteran kicked the bayonet 
away and beat his attacker; and 5) he had a knife pulled on 
him by another serviceman during a basketball game during 
which he kicked the knife out of the man's hand and beat his 
attacker.  

In this case, the veteran has been afforded psychiatric 
diagnoses that include PTSD, and schizophrenia.  None of the 
PTSD diagnoses are shown to have been based on a verified 
stressor.  However, it does not appear that an attempt has 
been made to verify the claimed stressors.  On remand, the RO 
should attempt to verify the claimed stressors with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  See 
generally M21-1MR, III.iv.4.H.29.b, c.; IV.ii.1.D.14.d.  In 
this regard, the Board notes that the veteran has not 
provided dates for stressors #3-5, or a location for stressor 
#5, and that the RO should determine whether these stressors 
have been described with sufficient detail to warrant an 
attempt at verification.  See M21-1MR, Part IV.ii.1.D.14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred). 

Finally, if participation in combat is not established, but 
one or more stressors are verified, the veteran should be 
scheduled for a VA PTSD examination.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's psychiatric treatment records 
from "Court Street," Boston, MA, dated 
in 1975.  

2.  Make arrangements to obtain the 
veteran's psychiatric treatment records 
from the VA facility in Jamaica Plain, 
Massachusetts, dated in 1988.  

3.  Attempt to verify the in-service 
stressors.  Specifically, prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to provide 
any available information which might 
corroborate the veteran's claimed 
stressors.  Provide the JSRRC with a 
description of the veteran's claimed 
stressors, and with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.

4.  If, and only if, it is determined that 
the veteran did not participate in combat, 
but that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to ascertain 
the nature of all psychiatric disability 
present and the proper diagnoses thereof, 
specifically to include whether PTSD is 
present.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  If, and only if, PTSD is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., whether there is a 50 
percent or greater likelihood) that the 
veteran's PTSD was caused by an in-service 
stressor.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner for 
review.

5.  Finally, readjudicate the issues on 
appeal.  If either of the determinations 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


